Citation Nr: 0123448	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  94-11 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence, to include as secondary to tobacco use in 
service. 

2.  Entitlement to service connection for a heart disorder, 
characterized as arteriosclerotic heart disease, to include 
as secondary to tobacco use in service.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to tobacco 
use in service. 

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
which denied the benefits sought on appeal.  The veteran 
served on active service from January 1954 to February 1957. 

In a December 1998 Board decision, the Board denied the 
veteran's claims for service connection for a heart disorder 
and for TDIU benefits.  Subsequently, the veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2000, the Court issued 
an order granting a Joint Motion for Remand and Stay of 
Proceedings (Joint Motion), vacating the December 1998 Board 
decision and remanding the case for further development.  At 
present, the veteran's case is before the Board for appellate 
review. 

In addition, as the Board finds that further development is 
necessary with respect to the claim of entitlement to TDIU 
benefits, that issue will be addressed in the REMAND portion 
of this decision.





FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
resolution of this appeal has been obtained by the RO.  

2.  The medical evidence shows that the veteran became 
nicotine dependent during his active service.

3.  The veteran stopped smoking in 1991, and is not currently 
nicotine dependent.

4.  The medical evidence relates the veteran's 
arteriosclerotic heart disease to tobacco use in service.

5.  The medical evidence relates the veteran's chronic 
obstructive pulmonary disease to tobacco use in service.


CONCLUSIONS OF LAW

1.  Nicotine dependence is not a present disability.  38 
U.S.C.A. §§ 1103, 1110, 1131 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2000); VAOPGCPREC 19- 97 (May 
13, 1997), VAOPGCPREC 2-93 (Jan. 13, 1993); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

2.  Arteriosclerotic heart disease was incurred as a result 
of service.  38 U.S.C.A. §§ 1103, 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2000); 
VAOPGCPREC 19- 97 (May 13, 1997), VAOPGCPREC 2-93 (Jan. 13, 
1993); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

3.  Chronic obstructive pulmonary disease was incurred as a 
result of service.  38 U.S.C.A. §§ 1103, 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.3102, 3.303, 3.310 (2000); 
VAOPGCPREC 19- 97 (May 13, 1997), VAOPGCPREC 2-93 (Jan. 13, 
1993); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which applies to all pending claims for VA 
benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 112 Vet. App. 477 (1999), withdrawn sub nom, Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is well grounded.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

First, the VA has a duty to notify the veteran and his/her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  Second, 
the VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his/her claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. § 3.102, 3.159).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate his claims of service connection.  The 
Board concludes that discussions as contained in the rating 
decisions and in the statements of the case, as well as by 
correspondence to the veteran, have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claims.  The 
Board finds, therefore, that such documents are essentially 
in compliance with the VA's revised notice requirements.  As 
such, the Board concludes that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is necessary.

In this regard, the Board notes, as indicated in the November 
2000 Joint Motion, that the veteran was treated for his heart 
disorder immediately after leaving service by Drs. Nasheim 
and Egge.  And, upon a review of the record, it is apparent 
that these records are not contained in the claims file.  
However, as the Board has granted the veteran's claim of 
service connection for a heart disorder, as further discussed 
below, the Board will not remand the case to the RO for 
further development as it would be unproductive.  The veteran 
has not been prejudiced by this action.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992)).

The veteran is presently seeking service connection for 
nicotine dependence, arteriosclerotic heart disease and COPD, 
all to include as secondary to tobacco use in service.  He 
claims that his current heart disease is related to chest 
pains he experienced in service.  He also claims that he 
began smoking in service, that he incurred nicotine 
dependence in service, and that such smoking was the cause of 
his heart disease and COPD.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Certain chronic diseases, such as cardiovascular 
disease, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

On July 22, 1998, the President of the United States signed 
into law the Internal Revenue Service Restructuring and 
Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865- 
66 (1998), to be codified at 38 U.S.C. § 1103.  In substance, 
the new statute prohibits the granting of service connection 
for diseases stemming from the use of tobacco products in 
claims filed on or after June 9, 1998.  However, because the 
veteran's tobacco-related claims of service connection were 
received prior to 1998, his claims are not precluded under 
the new statute.

Pursuant to provisions applicable to claims filed prior to 
June 9, 1998, nicotine dependence may be treated as a disease 
for which service connection may be granted.  Service 
connection may also be granted for a tobacco-related 
disability on the basis that the disability is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service. VAOPGCPREC 19- 97 (May 13, 1997). A 
determination as to whether service connection is warranted 
for a disability attributable to tobacco use subsequent to 
military service depends on whether post-service tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a). VAOPGCPREC 19-97 at 3.  This determination 
depends upon whether the veteran acquired a dependence on 
nicotine in service, and whether that dependence may be 
considered the proximate cause of a disability resulting from 
the use of tobacco products by the veteran. If each of these 
questions is answered in the affirmative, service connection 
should be established on a secondary basis. Id. at 5. If it 
is determined that, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, adjudicative personnel must 
determine whether the post- service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated. Id. at 6, 7; see also VAOPGCPREC 2-
93 (Jan. 13, 1993).

I.  Nicotine Dependence.

Medical records from the Minneapolis VA Medical Center (VAMC) 
dated from 1987 to 1992 contain notations dated December 1987 
showing the veteran was found to be positive for tobacco 
abuse, as well as contain notations dated June 1989 
indicating he smoked a pack of cigarettes a day.  
Additionally, 1991 and 1992 medical records submitted by 
Kevin Graham, M.D., include an April 1991 examination report 
noting continued tobacco abuse.

By the veteran's own admission, as per an October 1997 
tobacco use questionnaire submitted by the veteran, he began 
smoking in February 1954 when the Air Force handed out free 
samples of cigarettes to servicemen, which facilitated his 
dependence on cigarettes and nicotine.  He further reports 
that he continued to smoke about two packs of cigarettes per 
day during his service years and a pack a day following his 
discharge from service, until his myocardial infarction in 
1991 which prompted him to quit smoking.  

With respect to the veteran's nicotine dependence, it is 
quite clear that he became dependent during his active 
service.  An October 1998 letter from Joseph L. Graif, M.D., 
indicates that it was Dr. Graif's opinion that the veteran 
did have nicotine addiction due to chronic tobacco abuse 
dating back to February 1954.  As well, a June 2000 VA 
examination report notes that the veteran's nicotine 
dependence and addiction occurred while in the service.  
Given these facts, the Board finds that the veteran's 
nicotine dependence was incurred during service.  See 
VAOPGCPREC 2-93 (January 13, 1993).  However, as he stopped 
smoking in 1991 following a myocardial infarction, the Board 
finds that he is no longer nicotine dependent.  Thus, given 
that the veteran is not currently smoking or addicted to 
nicotine, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for nicotine dependence, to include as 
secondary to tobacco use in service.  As there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies, the appeal 
is denied.  38 U.S.C.A. §§ 1103, 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2000); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 



II.  Arteriosclerotic Heart Disease and COPD.

The service medical records contain February 1954 notations 
indicating the veteran's heart was bothering him, August 1955 
notations noting chest pain and malaise, and September 1956 
notations showing cough and pain in the upper chest.  As 
well, a February 1957 report of medical history and discharge 
examination indicate the veteran had Cafergot-produced 
shortness of breath. 

The post service medical evidence includes records from the 
Albert Lea Regional Medical Group dated from August 1965 to 
December 1987 describing the treatment the veteran received 
for various health problems including heart and lung 
problems.  Specifically, February 1982 notations reveal he 
had mild to moderate COPD, February 1987 notations show he 
had a history of angina for the prior seven years, and March 
1987 notations diagnose him with stable angina pectoris.  
Additionally, medical records from the Minneapolis VAMC dated 
from 1987 to 1998 also describe various health problems and 
their treatment, including a nodular density in the left 
upper lobe in February 1988, history of COPD in June 1990, 
rare angina in February 1992, congestive heart failure and 
COPD in October 1995, arteriosclerotic cardiovascular disease 
status post myocardial infarction in March 1992, and COPD 
exacerbation in December 1996. 

1991 and 1992 records from the Abbott Northwestern Hospital 
indicate that the veteran underwent cardiac surgery in April 
1991, and a May 1991 examination report by Kevin Graham, MD., 
include diagnoses of severe two-vessel coronary artery 
disease, hypertension and severe COPD.  In addition records 
received from the Social Security Administration (SSA) 
indicate the veteran became disabled in April 1991 due to 
coronary arteriosclerosis following a by-pass surgery, and 
describe the various other treatments/evaluations the veteran 
received over time for various health problems.  Furthermore, 
an April 1996 VA examination report includes, among various 
disorders, diagnoses of arteriosclerotic coronary artery 
disease, hypercholesterolemia, exogenous obesity, 
electrocardiographic evidence of old inferior and 
anterolateral myocardial infarction, and status post coronary 
artery bypass graft surgery in April 1991.

An October 1998 statement from Joseph L. Graif, M.D., 
indicates that he participated in the veteran's care in 1991 
when he was hospitalized for a myocardial infarction and also 
saw him for COPD related to smoking.  Dr. Graif noted that 
the veteran had been a smoker of one pack a day for 37 years, 
but that he had quit after his myocardial infarction, and 
stated that he did have nicotine addiction due to chronic 
tobacco abuse dating back to February 1954.  More 
importantly, Dr. Graif indicated that there was a clear cut 
correlation between smoking and COPD, as well as 
arteriosclerotic heart disease.

Lastly, although an April 1997 VA examination report notes 
the examiner could not substantiate a history of coronary 
disease from 1954 to 1957, a June 2000 VA examination report 
concludes that "[i]t is clear in this veteran's case that 
his nicotine dependence and addiction occurred while in 
service and . . . [i]s an etiologic agent for both his heart 
disease and his lung disease."

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports the veteran's claims 
of entitlement to service connection for arteriosclerotic 
heart disease and COPD.  The veteran's service medical 
records show he presented chest pain and respiratory 
symptomatology.  And, Dr. Graif's October 1998 statement and 
the June 2000 VA examination report previously discussed 
provide the necessary nexus between the current heart and 
respiratory disorders and the veteran's in-service use of 
tobacco products.

With respect to the question as to whether the post-service 
usage of tobacco products was the proximate cause of the 
claimed disabilities, the Board points out that the June 2000 
VA general examination report specifically concluded that it 
was clear that the veteran's nicotine addiction occurred 
while in the service, and was an etiologic agent for his 
heart and lung disease.  In addition, the Board finds that 
the record lacks evidence tending to show that the veteran's 
post-service usage of tobacco products was in fact the 
proximate cause of the claimed disabilities.  These facts, in 
conjunction with all other relevant evidence of record, 
provide a sufficient basis to conclude that the currently 
claimed arteriosclerotic heart disease and COPD are secondary 
to nicotine dependence which arose from the veteran's tobacco 
use during service.  Thus, The Board finds that the evidence 
is at least in relative equipoise, that the benefit of the 
doubt rule is applicable to this claim, and resolving all 
reasonable doubt in the veteran's favor, a grant of service 
connection for arteriosclerotic heart disease and COPD is 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp 
2000); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2000); VAOPGCPREC 
19- 97 (May 13, 1997), VAOPGCPREC 2-93 (Jan. 13, 1993);
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 


ORDER

Service connection for nicotine dependence is denied. 

Service connection for arteriosclerotic heart disease is 
granted, subject to those provisions governing the payment of 
monetary benefits.

Service connection for chronic obstructive pulmonary disease 
is granted, subject to those provisions governing the payment 
of monetary benefits.


REMAND

The Board finds that the present record does not contain 
sufficient medical information which would allow the Board to 
make an appropriate determination as to whether the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
As such, the veteran's claim of entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disabilities (TDIU) will be remanded to 
the RO for additional development, including any development 
necessary to comply with the Veterans Claims Assistance Act 
of 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

In this respect, under VA laws and regulations, a total 
disability rating based upon individual unemployability may 
be assigned upon a showing that a veteran is unable to secure 
or follow a substantially gainful occupation due solely to 
impairment resulting from his or her service-connected 
disabilities.  See 38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  Consideration 
may be given to a veteran's level of education, special 
training, and previous work experience, but the veteran's age 
and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining whether 
such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2000).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a) (2000).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2000).  In exceptional cases, an extra-schedular 
evaluation may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b) (2000).

In this case, as described above, the veteran has been 
awarded service connection for arteriosclerotic heart disease 
and COPD.  These disabilities have not been rated by the RO, 
and the veteran's combined disability evaluation may be 
different upon the RO's rating of the service connected heart 
disease and COPD.  As the rating of these additional 
disabilities is inextricably intertwined with the issue of 
entitlement to TDIU, the RO should rate these disabilities 
and re-calculate the veteran's combined disability evaluation 
prior to readjudicating the issue of entitlement to TDIU.

Additionally, the law is clear that if the medical evidence 
of record is insufficient, or, in the opinion of the Board, 
of doubtful weight or credibility, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  As such, the veteran 
should be scheduled to undergo a VA examination in order to 
ascertain the veteran's eligibility to TDIU benefits.

Lastly, the RO should request the veteran to submit an up-to-
date employment statement, and a VA form 21-4192 (Request for 
Employment Information in Connection With Claim for 
Disability Benefits) from his last employer.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO is requested to review the 
entire file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

2.  The RO should request that the 
veteran submit an up-to-date employment 
statement, and a VA form 21-4192 
(Request for Employment Information in 
Connection With Claim for Disability 
Benefits) from his last employer.

3. (a)  The RO should ensure that the 
veteran is scheduled for a VA 
examination to determine the severity 
of his service connected disabilities 
and his eligibility to TDIU benefits.  
The examiner should be provided an 
opportunity to review the claims 
folder, including this remand.  The 
examiner should indicate in the report 
that the claims file was reviewed. The 
examiner must provide a complete 
rationale for all conclusions and 
opinions.  Any necessary tests or 
studies should be conducted.  The 
examiner should discuss all relevant 
medical evidence regarding the 
veteran's service-connected 
disabilities, and should reconcile any 
contradictory evidence.  The examiner 
should also render a medical opinion as 
to which symptoms and what occupational 
impairment are attributable to the 
service-connected disabilities, as 
opposed to any nonservice-connected 
condition(s).

(b)  The veteran's service-connected 
disabilities should be evaluated for 
the specific purpose of assessing the 
relative degree of industrial 
impairment, in light of the veteran's 
recorded medical, educational, and 
vocational history.  On the basis of 
both current examination findings and a 
thorough review of all records in the 
claims file, the examiner should 
express an opinion regarding the 
overall degree of functional and 
occupational impairment resulting from 
the veteran's service-connected 
disabilities, and their effect on the 
veteran's ability/inability to secure 
or follow a substantially gainful 
occupation, as defined under 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2000).  If 
it is impossible to distinguish the 
symptomatology and/or functional or 
occupational impairment due to the 
service-connected conditions, as 
opposed to any nonservice-connected 
condition(s), the examiner should so 
indicate.  An examination report must 
be issued including the rationale for 
all opinions expressed.

4.  In addition to any other development 
deemed appropriate by the RO, the RO 
should ensure that the above requested 
development is performed in compliance 
with this REMAND.  Otherwise, immediate 
corrective action should be taken.

5.  The RO should readjudicate the issue 
of entitlement to a total disability 
rating based on individual 
unemployability due to service-connected 
disabilities, taking into account any 
additional evidence and the veteran's 
level of education, special training, and 
previous work experience.  In making its 
determination, the RO should review all 
the relevant evidence in the claims file.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.









The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

